Exhibit 10.7

 

FIRST AMENDMENT TO

THE EMPLOYMENT AGREEMENT

 

This First Amendment to the Employment Agreement effective as of May 6, 2003
(this “Amendment”) is entered into by and between AdvancePCS (the “Company”) and
_____________ (the “Employee”).

 

WHEREAS, the Company and Employee (collectively, the “Parties”) entered into
that certain Employment Agreement (including any Exhibits thereto) effective as
of __________ (the “Agreement”); and

 

WHEREAS, the Parties now desire to amend the Agreement as further described
below;

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency is hereby acknowledged, the Parties
hereby agree to the following:

 

1. Capitalized terms used herein, unless otherwise defined herein, have the
meaning ascribed to such terms in the Agreement and, except as expressly
provided herein all provision of the Agreement shall remain in full force and
effect.

 

2. Section 2 of the Agreement is hereby amended in its entirety and replaced
with the following:

 

2. TERM. The employment of the Employee shall commence on the Effective Date and
shall end on October 2, 2004 (the “Term”); provided, however, that if a Change
in Control (as defined in Section 5(f) of this Agreement) shall have occurred
during the Term, the Term shall expire no earlier than the date which is one
year following the date of the Change in Control.

 

3. Section 4 of the Agreement is hereby amended by (i) adding the following new
Subsection “(e)” and (ii) redesignating Subsection “(e)” thereof as Subsection
“(f)” and Subsection “(f)” thereof as Subsection “(g)”:

 

(e) Certain Terminations Following Change in Control. Following a Change in
Control, the Employee’s employment hereunder may also be terminated by the
Company for CIC Cause (as defined in Section 5(f) of this Agreement) or by the
Employee for CIC Good Reason (as defined in Section 5(f) of this Agreement).

 

1



--------------------------------------------------------------------------------

4. Section 5(c) of the Agreement is hereby amended in its entirety and replaced
with the following:

 

(c) Cause. If the Employee’s employment shall be terminated (i) for Cause prior
to a Change in Control or (ii) for CIC Cause on or after a Change in Control,
the Company’s obligations to the Employee shall terminate other than the
obligation to pay to the Employee the portion of Base Salary earned and balance
of paid time off earned by Employee through the Date of Termination plus the
amount of any compensation previously deferred by the Employee, if any,
consistent with Company policy.

 

5. Section 5 of the Agreement is hereby amended by (i) adding the following new
Subsections “(e)” and “(f)” and (ii) redesignating Subsection “(e)” thereof as
Subsection “(g)”:

 

(e) Termination Following a Change in Control. If the Company shall terminate
the Employee’s employment (other than for CIC Cause or Disability and except if
the Employee’s employment is terminated as a result of the Employee’s death) or
if, the Employee shall terminate employment for CIC Good Reason, in either case,
within one (1) year following the occurrence of a Change in Control, the
Employee shall be entitled, subject to Section (e)(6) of this Agreement, to the
following payments and benefits (collectively, the “Severance Payments”) in lieu
of the payments and benefits set forth in Section 5(d) of this Agreement:

 

  (1) a lump-sum severance payment, in cash, equal to one times the sum of (i)
the Employee’s Base Salary and the annual automobile allowance provided to the
Employee by the Company pursuant to Exhibit A (as such allowance may have been
increased), each as in effect immediately prior to the Date of Termination, or,
if higher, in effect immediately prior to the first occurrence of an event or
circumstance constituting CIC Good Reason, and (ii) the Employee’s target annual
bonus under any annual bonus or incentive plan maintained by the Company in
respect of the fiscal year in which occurs the Date of Termination or, if
higher, the fiscal year in which occurs the first event or circumstance
constituting CIC Good Reason;

 

  (2) those other obligations and benefits accrued or earned and vested (if
applicable) by the Employee as of the Date of Termination;

 

  (3)

Notwithstanding any provision of any annual or long-term incentive plan to the
contrary, the Company shall pay to the Employee a lump sum amount, in cash,
equal to the sum of (i) any unpaid incentive compensation which has been
allocated or awarded to the Employee for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent

 

2



--------------------------------------------------------------------------------

     only upon the continued employment of the Employee to a subsequent date,
and (ii) a pro rata portion to the Date of Termination of the aggregate value of
all contingent incentive compensation awards to the Employee for all then
uncompleted periods under any such plan, calculated as to each such award by
multiplying the award that the Employee would have earned on the last day of the
performance award period, assuming the achievement, at the target level, of the
individual and corporate performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such performance award period through the
Date of Termination by the total number of months contained in such performance
award period; provided, however, that the payments contemplated by this clause
(ii) shall be offset by any amounts paid to the Employee, but only with respect
to the same performance award period, under any annual or long-term incentive
plan in which the Employee participates.

 

  (4) any stock options granted to the Employee shall become fully vested; and

 

  (5)

For the twelve (12) month period immediately following the Date of Termination
(or such longer period as any plan, program, practice or policy may provide),
the Company shall arrange to provide the Employee and the Employee’s dependents
with the benefits to which Employee and the Employee’s dependents would have
been entitled under Section 3(c) immediately prior to the Date of Termination
or, if more favorable to the Employee, those provided to the Employee and the
Employee’s dependents immediately prior to the first occurrence of an event or
circumstance constituting CIC Good Reason, at no greater after-tax cost to the
Employee than the after-tax cost to the Employee immediately prior to such date
or occurrence; provided, however, that, unless the Employee consents to a
different method (after taking into account the effect of such method on the
calculation of “parachute payments” pursuant to Section 5(e)(6) hereof, such
benefits shall be provided through a third-party insurer. Benefits otherwise
receivable by the Employee pursuant to this Section 5(e)(5) shall be reduced to
the extent benefits of the same type are received by or made available to the
Employee during the twelve (12) month period following the Employee’s
termination of employment (and any such benefits received by or made available
to the Employee shall be reported to the Company by the Employee); provided,
however, that the Company shall reimburse the Employee for the excess, if any,
of the after-tax cost of such benefits to the Employee over such after-tax cost
immediately

 

3



--------------------------------------------------------------------------------

     prior to the Date of Termination or, if more favorable to the Employee, the
first occurrence of an event or circumstance constituting CIC Good Reason. If
the Severance Payments shall be decreased pursuant to Section 5(e)(6) of this
Agreement, and the Section (5)(e)(5) benefits which remain payable after the
application of Section 5(e)(6) of this Agreement are thereafter reduced pursuant
to the immediately preceding sentence, the Company shall, no later than five (5)
business days following such reduction, pay to the Employee the least of (a) the
amount of the decrease made in the Severance Payments pursuant to Section
5(e)(6) of this Agreement, (b) the amount of the subsequent reduction in these
Section 5(e)(5) benefits, or (c) the maximum amount which can be paid to the
Employee without being, or causing any other payment to be, nondeductible by
reason of section 280G of the Code.

 

  (6)(a) Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Employee in
connection with a Change in Control or the termination of the Employee’s
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person) (all
such payments and benefits, including the Severance Payments, being hereinafter
referred to as the “Total Payments”) would not be deductible (in whole or part),
by the Company, an affiliate or Person making such payment or providing such
benefit as a result of section 280G of the Code, then, to the extent necessary
to make such portion of the Total Payments deductible (and after taking into
account any reduction in the Total Payments provided by reason of section 280G
of the Code in such other plan, arrangement or agreement), the cash Severance
Payments shall first be reduced (if necessary, to zero), and all other Severance
Payments shall thereafter be reduced (if necessary, to zero); provided, however,
that the Employee may elect to have the noncash Severance Payments reduced (or
eliminated) prior to any reduction of the cash Severance Payments.

 

    

(b) For purposes of this limitation, (i) no portion of the Total Payments the
receipt or enjoyment of which the Employee shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of section
280G(b) of the Code shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Employee and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the

 

4



--------------------------------------------------------------------------------

     “Auditor”), does not constitute a “parachute payment” within the meaning of
section 280G(b)(2) of the Code, including by reason of section 280G(b)(4)(A) of
the Code, (iii) the Severance Payments shall be reduced only to the extent
necessary so that the Total Payments (other than those referred to in clauses
(i) or (ii)) in their entirety constitute reasonable compensation for services
actually rendered within the meaning of section 280G(b)(4)(B) of the Code or are
otherwise not subject to disallowance as deductions by reason of section 280G of
the Code, in the opinion of Tax Counsel, and (iv) the value of any noncash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.

 

     (c) If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that, notwithstanding the good faith of the
Employee and the Company in applying the terms of Section (5)(e)(6) of this
Agreement, the Total Payments paid to or for the Employee’s benefit are in an
amount that would result in any portion of such Total Payments being subject to
the Excise Tax, then, if such repayment would result in (i) no portion of the
remaining Total Payments being subject to the Excise Tax and (ii) a
dollar-for-dollar reduction in the Employee’s taxable income and wages for
purposes of federal, state and local income and employment taxes, the Employee
shall have an obligation to pay the Company upon demand an amount equal to the
sum of (i) the excess of the Total Payments paid to or for the Employee’s
benefit over the Total Payments that could have been paid to or for the
Employee’s benefit without any portion of such Total Payments being subject to
the Excise Tax; and (ii) interest on the amount set forth in clause (i) of this
sentence at the rate provided in section 1274(b)(2)(B) of the Code from the date
of the Employee’s receipt of such excess until the date of such payment.

 

  (7)

The payments provided in subsections 5(e)(1) and (e)(3) of this Agreement shall
be made not later than the fifth day following the Date of Termination;
provided, however, that if the amounts of such payments, and the limitations set
forth in Section 5(e)(6) of this Agreement cannot be finally determined on or
before such day, the Company shall pay to the Employee on such day an estimate,
as determined in good faith by the Company, in accordance with Section 5(e)(6)
of this Agreement, of the minimum amount of such payments to which the Employee
is clearly entitled and shall pay the remainder of such payments (together with
interest on the unpaid remainder (or on all such payments to the extent the
Company fails to make such payments when due) at 120% of the rate provided in
section 1274(b)(2)(B) of the Code) as soon as the amount

 

5



--------------------------------------------------------------------------------

     thereof can be determined but in no event later than the thirtieth (30th)
day after the Date of Termination. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall be repaid by the Employee to the Company on the fifth (5th)
business day after demand by the Company (together with interest at 120% of the
rate provided in section 1274(b)(2)(B) of the Code). At the time that payments
are made under this Agreement, the Company shall provide the Employee with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement).

 

(f) Definitions. For purposes of this Section 5, the following definitions shall
apply:

 

  (i) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.

 

  (ii) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

 

  (iii) “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

  (1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (representing 50% or more of the combined voting power
of the Company’s then outstanding securities (the “Beneficial Ownership Event”);
provided, however, a Beneficial Ownership Event shall not constitute a Change in
Control under this paragraph 1 if such Beneficial Ownership Event occurs in
connection with the consummation of a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation
immediately following which the individuals who comprise the Board of Directors
immediately prior thereto constitute at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or
any parent thereof; or

 

  (2)

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors of the Company and any new director (other
than

 

6



--------------------------------------------------------------------------------

 

a director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

  (3) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation immediately following which the individuals who
comprise the Board of Directors immediately prior thereto constitute at least a
majority of the board of directors of the Company, the entity surviving such
merger or consolidation or any parent thereof; or

 

  (4) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

  (iv) “CIC Cause” means, following a Change in Control:

 

(a) any willful and material act or acts of personal dishonesty taken by the
Employee at the expense of the Company, or

 

7



--------------------------------------------------------------------------------

(b) any willful and material violation by the Employee of the Employee’s
obligations under this Agreement, or

 

(c) the conviction of the Employee of a felony, or

 

(d) failure to meet reasonable performance criteria for the Employee’s position
as established by the Company, after Employee fails to cure such non-performance
within a reasonable time after receiving notice of the same.

 

For purposes of Section 5(f), (1) the term “willful” shall mean any act of the
Employee done in bad faith or without reasonable belief that the Employee’s
action was in the best interest of the Company and (2) with respect to any
termination of employment pursuant to clause (a), (b) or (d) of the definition
of CIC Cause contained herein, notwithstanding anything herein to the contrary,
a Notice of Termination for such CIC Cause shall include a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds (2/3) of the
entire membership of the Board of Directors at a meeting of the Board of
Directors which was called and held for the purpose of considering such
termination (after reasonable notice to the Employee and an opportunity for the
Employee, together with the Employee’s counsel, to be heard before the Board of
Directors) finding that, in the good faith opinion of the Board of Directors,
the Employee was guilty of conduct set forth in clause (a), (b) or (d), and
specifying the particulars thereof in detail. In the event of a dispute
concerning the application of this provision, no claim by the Company that CIC
Cause exists shall be given effect unless the Company establishes to the Board
of Directors by clear and convincing evidence that CIC Cause exists.

 

  (v) “CIC Good Reason” shall mean, following a Change in Control, without the
Employee’s consent:

 

(a) the assignment to the Employee of any duties inconsistent in any material
respect with the Employee’s position authority, duties or responsibilities as
contemplated by Section 1 of this Agreement, or any other action by the Company
which results in a significant diminution in such, or new, position, authority,
duties or responsibilities, excluding any isolated and inadvertent action not
taken in bad faith and which is remedied by the Company within ten (10) days
after receipt of a notice thereof given by the Employee;

 

(b) any failure by the Company to comply with any of the provisions of Section
3, “Compensation,” of this Agreement other than an isolated and inadvertent
failure not taken in bad faith and which is remedied by the Company within ten
(10) days after receipt of notice thereof given by the Employee;

 

8



--------------------------------------------------------------------------------

(c) the Employee being required to relocate to a principal place of employment
more than twenty-five (25) miles from the Employee’s current principal place of
employment; or

 

(d) any purported termination by the Company of the Employee’s employment
otherwise than as expressly permitted by this Agreement.

 

  (vi) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

  (vii) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

  (viii) “Excise Tax” shall mean any excise tax imposed under section 4999 of
the Code.

 

  (ix) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

ADVANCEPCS

By:      

--------------------------------------------------------------------------------

    [Employee]

 

10